Myrick, J.:
This is an application for a writ of mandate, requiring the respondent, State Controller, to draw his warrant upon the State Treasurer, in favor of petitioners, for moneys in the State treasury belonging to the State Library fund. The objection is urged by respondent that the books, etc., required by the library should first be purchased, and the claims therefor be presented to the Board of Examiners for their inspection and *489approval. Wo do not think that the transactions of the Board of Trustees are the basis of claims within the meaning of § 660, Political Code. The chapter of the Political Code relating to the State Library, places the library under the control of the Board of Trustees, and authorizes the board “ to draw from the State treasury, at any time, all the moneys therein belonging to the library fund; ‘and the librarian is to purchase books, maps, engravings, paintings, and furniture for the library,’ according to such rules and regulations' as the Board of Trustees may prescribe.” Their judgment, then, as to what books, etc., may be proper to be added to the library, is not subject to review by the Board of Examiners.
Let the writ issue as prayed for.
Sharpstein, J., and Thornton, J., concurred.